Citation Nr: 1451454	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with tendonitis of the left shoulder. 

2.  Entitlement to an effective date earlier than April 24, 2008 for the award of service connection for degenerative arthritis with tendonitis of the left shoulder. 

3.  Entitlement to an effective date earlier than April 24, 2008 for the award of service connection for a lumbar strain. 

4.  Entitlement to an effective date earlier than April 24, 2008 for the award of service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an effective date earlier than April 24, 2008 for the award of service connection for sinusitis.

6.  Entitlement to service connection for exposure to Gulf War hazards. 

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

8.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain. 

9.  Entitlement to an initial rating in excess of 10 percent PTSD.

10.  Entitlement to an initial compensable rating for sinusitis. 

11.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989 and from June 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
In September 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The issues of entitlement to initial increased ratings for a lumbar strain, PTSD, and sinusitis, as well as the claim for entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to an increased rating for arthritis of the left shoulder, entitlement to earlier effective dates for the awards of service connection for arthritis of the left shoulder, a lumbar strain, PTSD, and sinusitis, entitlement to service connection for exposure to Gulf War hazards, and entitlement to TDIU is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for degenerative arthritis with tendonitis of the left shoulder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for degenerative arthritis with tendonitis of the left shoulder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for a lumbar strain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for sinusitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal for entitlement to service connection for exposure to Gulf War hazards by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

7.  The criteria for withdrawal of the appeal for entitlement to TDIU by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2014 hearing, the appellant withdrew his appeal with respect to the claims for entitlement to an increased rating for arthritis of the left shoulder, entitlement to earlier effective dates for the awards of service connection for arthritis of the left shoulder, a lumbar strain, PTSD, and sinusitis, entitlement to service connection for exposure to Gulf War hazards, and entitlement to TDIU.
Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.
ORDER

The claim for entitlement to an initial rating in excess of 10 percent for degenerative arthritis with tendonitis of the left shoulder is dismissed. 

The claim for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for degenerative arthritis with tendonitis of the left shoulder is dismissed. 

The claim for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for a lumbar strain is dismissed. 

The claim for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for PTSD is dismissed.

The claim for entitlement to an effective date earlier than April 24, 2008 for the award of service connection for sinusitis is dismissed.

The claim for entitlement to service connection for exposure to Gulf War hazards is dismissed. 

The claim for entitlement to TDIU is dismissed.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the remaining issues on appeal.  The Veteran testified during the September 2014 hearing that he received private physical therapy for his lumbar strain at Rehab Associates.  He submitted a medical release form for this facility in April 2012 authorizing VA to obtain the records on his behalf.  A request for the records was made in August 2012, and while no response was received to the initial records request, a follow-up request was not made.  Therefore, additional efforts must be made to obtain the private records identified by the Veteran.  In addition, VA examinations should be provided to determine the current severity of the service-connected disabilities on appeal. 

A remand is also required to obtain records of VA treatment records pertaining to the claimed sleep disorder.  The Veteran's electronic claims file currently contains clinical records from the Marion VA Medical Center (VAMC) dated prior to March 2009 documenting the Veteran's complaints of sleep disturbance in connection with PTSD.  The Veteran was then referred to a private facility in September 2009 for a sleep study, but treatment records from the Marion VAMC during the period between March 2009 and September 2009 are not in the claims file.  These records are constructively in the possession of VA and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that a VA opinion should be obtained to determine whether the Veteran's sleep apnea is directly related to active duty service.  Although the record contains an April 2013 VA medical opinion, it is not adequate as it does not address the Veteran's contentions that his complaints of sleep problems during service were manifestations of sleep apnea rather than only insomnia associated with PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records from the Marion VAMC dated between March 2009 and September 2009 and during the period beginning September 2013.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and request that he execute a medical release form to authorize VA to obtain medical records from Rehab Associates and any other private facility that has treated his service-connected back, psychiatric, and/or sinus disabilities.

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  After the requested VAMC records are added to the claims file, provide the claims file to a VA examiner with the expertise to render a medical opinion addressing the etiology of the Veteran's sleep apnea.  

After reviewing the complete record, the examiner should issue a medical opinion report stating whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's sleep apnea is etiologically related to any incident of his active duty service.

The Veteran contends that he began to experience symptoms of sleep apnea while serving on active duty to include daytime sleepiness, fatigue, headaches, and snoring.  He contends that he was treated for these symptoms during service and prescribed Ambien.  The Veteran also reports that he was told by a physician to obtain a sleep study after his release from active duty. 

The medical opinion report must be accompanied by a full rationale (i.e. a description of the reasons for the opinion).  The report must include a discussion of the symptoms reported by the Veteran during service and whether they are indicative of sleep apnea.  The report must also discuss whether the Veteran's symptoms of sleep disturbance during service are the same as those reported at the time he was referred for a sleep study and diagnosed with sleep apnea in September 2009. 

4.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

6.  Schedule the Veteran for a VA examination to determine the current severity of his sinusitis.  The claims file must be made available to and reviewed by the examiner.

After a full physical examination, the examiner should identify all symptoms of sinusitis.  The examiner should also determine whether the Veteran's sinusitis manifests symptoms that most nearly approximate one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also determine whether the Veteran's sinusitis has required surgery.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

7.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


